             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:17 CV 350 MOC WCM

MARY MARTIN,                                   )
                                               )
                  Plaintiff,                   )
                                               )
      v.                                       )
                                               )
NAKISHA GARRETT, in her individual             )
capacity as employee of the North Carolina     )
Department of Public Safety; BIANCA            )
HARRIS, in her individual capacity as warden )               ORDER
of North Carolina Correctional Institution for )
Women; MS. THOMPKINS, in her individual )
capacity as an employee of the North Carolina )
Department of Public Safety; WALLY             )
WAZAN, in his individual capacity as           )
employee of the North Carolina Department      )
of Commerce,                                   )
                                               )
                  Defendants.                  )
______________________________________         )

      This matter is before the Court on a Consent Motion for Leave to Depose

Incarcerated Prisoners (the “Motion,” Doc. 89) filed by Defendant Wally Wazan

(“Wazan”).

      Wazan seeks leave to take the depositions of two incarcerated inmates,

Kesha Monique Moore (“Moore”) and Dawn Michelle Murphy (“Murphy”),

pursuant to Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure. Wazan

states that Plaintiff listed Moore and Murphy in Plaintiff’s initial disclosures

as individuals who had relevant information regarding this matter, and



    Case 1:17-cv-00350-MOC-WCM Document 90 Filed 03/05/21 Page 1 of 2
similarly identified them during her deposition. Wazan states in the Motion

that both Moore and Murphy are currently incarcerated, and counsel for all

parties have agreed upon a mutually convenient date for these depositions.

      The Motion will be granted, and counsel will be allowed to depose Kesha

Monique Moore and Dawn Michelle Murphy at the institution where they are

incarcerated in a room to be designated by the administrator of the institution

at a date to be selected by the administrator and Wazan’s counsel. A guard

may be present during the deposition, if directed by the institution’s

administrator.

      IT IS THEREFORE ORDERED that the Consent Motion for Leave to

Depose Incarcerated Prisoners (Doc. 89) is GRANTED.



                                    Signed: March 5, 2021




                                       2

    Case 1:17-cv-00350-MOC-WCM Document 90 Filed 03/05/21 Page 2 of 2
